prohibits a repossesor's agent from breaching the peace, it does not permit
                 a property owner to use deadly force when the peace is breached); see also
                 Corn. v. Alexander,    531 S.E.2d 567, 568 (Va. 2000) ("Even if [the
                 repossession agent's] actions were unwarranted or illegal, the defendant,
                 as an owner of personal property, did not have the right to assert or
                 defend his possessory rights thereto by the use of deadly force.").
                             Second, the district court did not abuse its discretion when it
                 rejected Schoner's proposed defense of property jury instruction because
                 Schoner's lone citation in support of this instruction, Davis v. State, 130
                 Nev., Adv. Op. 16, 321 P.3d 867 (2014), does not support it.     See Edwards
                 v. Emperor's Garden Rest., 122 Nev. 317, 330 n. 38, 130 P.3d 1280, 1288
                 n.38 (2006) (stating that this court need not consider claims that are not
                 cogently argued or supported by relevant authority). Specifically, Schoner
                 argued that the district court abused its discretion in rejecting this
                 instruction because the instruction accurately restated the law and was
                 appropriately tailored under Davis.         However, Davis stands for the
                 proposition that a self-defense jury instruction should be provided in a
                 battery case—a proposition wholly inapplicable to Schoner's proposed
                 defense of property jury instruction.
                             Third, the district court did not abuse its discretion when it
                 rejected Schoner's proposed jury instruction regarding the ejection of
                 trespassers because, again, Schoner failed to support the legal accuracy of
                 the instruction with any law. Id.
                             Fourth, the district court did not abuse its discretion in
                 rejecting Schoner's proposed jury instruction regarding the burden to
                 disprove because his proposed instruction is based upon a misreading of
                 Barone v. State, 109 Nev. 778, 780-81, 858 P.2d 27, 28-29 (1993). Schoner

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                argues that Barone supports the proposition that the State must always
                prove beyond a reasonable doubt that a defendant acted without
                justification, but Barone states that if a defendant claims self-defense, the
                State must prove beyond a reasonable doubt that the defendant's actions
                were not justified by self-defense. 109 Nev. at 781, 858 P.2d at 29.
                Because Schoner did not argue self-defense, Barone does not support this
                proposed jury instruction.
                            Fifth, the district court did not abuse its discretion when it
                rejected Schoner's proposed mistake-of-fact jury instruction because
                Schoner's proposed instruction was substantially covered by jury
                instructions 25 and 27. See Davis, 130 Nev., Adv. Op. 16, 321 P.3d at 874
                (stating that the district court "may refuse a jury instruction on the
                defendant's theory of the case which is substantially covered by other
                instructions" (emphasis added)).
                            Finally, the district court did not abuse its discretion in
                rejecting Schoner's proposed stand-your-ground instruction because its
                contents were substantially covered by jury instruction 24.       Id. (stating
                that the district court "may refuse a jury instruction on the defendant's
                theory of the case which is substantially covered by other instructions"
                (emphasis added)).
                            Next, we conclude that cumulative error does not warrant
                reversal in this case. First, the district court did not abuse its discretion
                when it denied the admittance of the contested photographs for
                untimeliness. Here, Schoner untimely sought to admit the photos and the
                applicable statute grants the district court wide discretion.   See Chavez v.
                State, 125 Nev. 328, 344, 213 P.3d 476, 487 (2009) (stating that this court
                reviews a district court's evidentiary rulings for an abuse of discretion); see

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                  also NRS 174.295(2) ("If . . . a party has failed to comply with the
                  provisions of NRS 174.234 to 174.295, inclusive, the court may. . . prohibit
                  the party from introducing in evidence the material not disclosed, or it
                  may enter such other order as it deems just under the circumstances").
                              Second, the State did not commit misconduct during closing
                  arguments that rises to the level of plain error. Here, Schoner contends
                  that the following constituted prosecutorial misconduct: (1) an un-objected
                  to statement urging the jury to find Schoner guilty because it is the "right
                  thing to do;" (2) an un-objected to summary of Schoner's girlfriend's
                  testimony; (3) an un-objected to statement asserting that one witness flew
                  in from Las Vegas to testify; (4) the statement "the second [Turley] turns
                  around and sees a gun in his face, the crime of assault with a deadly
                  weapon is committed right there," to which Schoner objected; and (5) the
                  State's reliance on jury instruction 24 to discuss justification, to which
                  Schoner objected. Regarding the three claims to which Schoner failed to
                  object, we disagree because the conduct did not "(1) [have] a prejudicial
                  impact on the verdict when viewed in context of the trial as a whole, or (2)
                  seriously affect[ ] the integrity or public reputation of the judicial
                  proceedings." Rose v. State, 123 Nev. 194, 209, 163 P.3d 408, 418 (2007)
                  (internal quotations omitted). Regarding the two claims to which Schoner
                  objected, we disagree because the State did not engage in improper
                  conduct by simply arguing its theory of the case and the jury instructions.
                  See Valdez v. State, 124 Nev. 1172, 1188, 196 P.3d 465, 476 (2008) (stating
                  that prosecutorial misconduct requires the prosecutor to engage in




SUPREME COURT
        OF
     NEVADA
                                                        4
10) 194Th    ce
                  improper conduct, and for that improper conduct to warrant reversal)?
                  Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                 J.



                                                                                 J.
                                                    Gibbons




                  cc:   Chief Judge, The Second Judicial District Court
                        Hon. Noel E. Manoukian, Senior Judge
                        Washoe County Public Defender
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




                         'We have considered the parties' remaining arguments and conclude
                  that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A    (e